Adaptation of the European Parliament's Rules of Procedure to the Lisbon Treaty (debate)
The next item is the report by Mr Martin, on behalf of the Committee on Constitutional Affairs, on adaptation of the European Parliament's Rules of Procedure to the Lisbon Treaty.
rapporteur. - Mr President, thank you firstly for your tolerance and for your presence.
When I first stood for the European Parliament in 1984, I remarked to one of my then colleagues, Ken Collins, a Scottish Member, that I was wondering whether I was doing the wrong thing, because Parliament did not seem to have much teeth when it came to legislative matters. Ken said to me that it was true that Parliament did not have a lot of teeth, but, if you asked any mother of a young baby, you would know that you can make a big impression with your gums.
This Parliament did make a big impression with its gums in terms of using the right to be consulted on legislation. Since then, we have had the Single European Act, which took the European Parliament from being a baby to infanthood, Maastricht which took us through puberty, the Nice and the Amsterdam Treaties, which took us into adulthood, and now the Lisbon Treaty, which I believe takes this Parliament into the full rights of an adult Parliament, comparable to any other democratic institution in the European Union.
I am honoured to have the opportunity to present a report adjusting our Rules of Procedure to take into account the new powers we have as a result of the Lisbon Treaty.
I am honoured, but to be honest, I am also slightly disappointed, because this report should really be called the Corbett report. My colleague, Richard Corbett, did all the hard work on this report before the elections. He made it very easy for me in terms of the Lisbon aspects of the report. Although we have had controversy over the non-Lisbon aspects of the report, Richard Corbett did an excellent job in terms of the Lisbon aspects and I really only had to pick up the baton.
The report prepares us for the new powers we get on trade policy, where we now have full assent along with the Council on all trade matters, and our new powers in terms of agriculture and fishing, where we now have codecision. It also refines our role in the appointment of the European Commission, establishes a new relationship between the European Parliament and the national parliaments, and paves the way for new Members of this Parliament.
Most of these issues have been dealt with, as I have said, without controversy. Let me just briefly mention where we have some disagreements between the groups, though I should say in passing that the political groups have shown excellent cooperation over this matter. All the major shadows and coordinators have been very supportive, but there are one or two issues that we have not been able to resolve.
Firstly, who should chair our delegation to COSAC? Should it be the Chair of the Committee on Constitutional Affairs or should it be a vice-president of Parliament, as is presently the situation? My own view is that it should be a vice-president; the committee has decided that it should be the Chair. In the end, the plenary will decide, but I make the point that COSAC is about more than interinstitutional relations. It also deals with policy matters and that is why historically, we have had a vice-president chairing the delegation.
In terms of our relationship with the national parliaments, we have had some disagreement in the committee on how much detail we should go into, and how much the rules should prescribe that relationship. I have managed to reach a compromise with Mr Brok, who has been very accommodating in this matter, which lays down some detail but which still leaves enough room for the President of Parliament to negotiate with his counterparts in the national parliaments the exact modalities of how we will cooperate with the national parliaments.
A third issue where there has been some controversy is how to deal with the principle of subsidiarity. We have settled quite easily the role that the committees will play in this matter, and there is consensus around that. The only point that has emerged is what happens if a committee says 'no, there is no breach of subsidiarity and the legislation should go ahead'. Should there be a safety valve for Members of the European Parliament to raise the matter on the floor of this House? I have put down an amendment, and others have put down similar amendments, suggesting that if one tenth of the Members of the European Parliament reckon there is an issue of subsidiarity, then that matter should be debated on the floor of the House. I think that is a sensible safety valve.
The last issue that I want to mention is the issue of observers, and whether we should have observers in advance of the 18 new Members taking their seats. My view is that we absolutely should. However, the crucial issue - and, again, there is consensus in the committee on this - is whether these observers should be people who would otherwise have been elected to Parliament. That is critical for our credibility. If we allow the Member States simply to appoint anyone to take the role of observer - and we do have rumours that some Member States want to appoint national parliamentarians - I think that would be entirely unacceptable.
I conclude by saying that I am pleased that this Parliament, by its vote this week, will have in place on 1 December, from the minute the Lisbon Treaty comes into force, a set of rules allowing us to exercise our new powers immediately. That is to the credit of the people who worked in the Committee on Constitutional Affairs before the summer, and I again repeat my thanks to Richard Corbett for all the efforts that he made in this regard.
(Applause)
Mr President, ladies and gentlemen, to the delight of a great number of us, the Treaty of Lisbon will soon be coming into force. The process has taken a long time, and it was not mainly down to this Parliament that its ratification took so long. This is exactly why the immediate implementation of our adjusted Rules of Procedure is not down to Parliament either.
I would like to begin with the point that the rapporteur just finished on, namely that it is of paramount importance that we can actually exercise these rights as soon as possible. In fact, Parliament has really acquired a large number of rights. The Treaty of Lisbon significantly increases Parliament's clout and therefore democracy, while also promoting the status of democracy in Europe. Our job in this case is to guarantee here, during this debate and based on this legislation, that these rights can be actually exercised.
I would like to thank both the rapporteur, Mr Martin, and Mr Corbett for the work they have done on this. The report features all the key points, such as maintaining contact with national parliaments, a stricter and significantly more clearly defined application than is the case at present of the principle of subsidiarity, as well as comitology procedures and parliaments' new codecision rights, while issues relating to budget procedures feature in this report, which we definitely support.
At the same time, we must make sure, and I would like to draw your attention to this with regard to voting on proposed amendments, that these rights cannot be abused. A tiny minority should not be able to abuse or impede the actual legislative process. We must find flexible solutions. We observed during the ratification of the Treaty of Lisbon how a single person, a single state president was able to play with the whole system. This is precisely why only those guarantees must be included which cannot be abused to the utmost degree. The Group of the European People's Party (Christian Democrats) supports this report and we congratulate both rapporteurs, Mr Corbett and Mr Martin.
Mr President, I would also like to start by saying that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is very proud that two of our friends and colleagues, David Martin and Richard Corbett, have been instrumental in this important reform. I would like to extend my congratulations to them, and I hope that it will be echoed across Parliament.
The second thing that I would like to say is that this is truly a very important act that is taking place, because I think it is of great political significance to have the new Rules of Procedure in force on 1 December, alongside the new treaty. We are sending a message to the European political system that Parliament is preparing and adapting itself to have an instrument for the new treaty. Obviously, there are many reforms that fit in with this idea.
As I think it is time to summarise, I want to say that we naturally agree with the whole report, but with regard to the reforms and amendments still pending, I would like to say two things that I think are appropriate.
The first is that, while there was some confusion in the Conference of Presidents as to what types of amendments should be adopted or accepted, based on whether they are as a result of the Treaty of Lisbon in the strictest sense, I would like to express our desire for it to be the President of Parliament who decides whether any of the reforms of the Rules of Procedure are not appropriate. In this respect, I agree with it being the President who decides, and we will go along with that decision.
Finally, I would like to say that I think reform of the Rules of Procedure for such an important event as this demands unanimity. I think it would be very good for us to be able to agree on the amendments before the vote on Wednesday, so that there can be full agreement across the entire House.
I would like to inform you that following the statements from the representatives of the political groups, I will inform you of the technical arrangements concerning voting on this report.
on behalf of the ALDE Group. - Mr President, the ALDE Group is pleased to accept the Corbett/Martin report which sets Parliament on a good path to shoulder its great responsibilities following the entry into force of the treaty. It is important that Parliament prepares to become a generalist parliament - that is to say, that we have to start to do everything efficiently and expediently across the policy spectrum.
A quick comment on our treatment of national parliaments: the treaty quite properly proposes that we improve the collaboration between us and national parliaments, but the treaty is quite discreet: silent upon the precise form that such collaboration should take. We ought to prepare ourselves therefore to consult national parliaments about their approach to the treaty before we set out detailed prescriptions just on our own, within our own procedures.
The experiments carried out so far under the auspices of COSAC show a great disparity between national parliaments in their approach to the subsidiarity question. I think it is appropriate that the European Parliament appreciates such a disparity and that we refrain from formalising the precise methods of collaboration and response to the operation of the subsidiarity mechanism at the present stage of affairs. But, apart from that, the ALDE Group fully supports the proposals that are brought before us.
Mr President, ladies and gentlemen, this Parliament moves fast, it does its homework and is capable of taking action. It is worth pointing out this fact at this stage.
It has taken seven years for the Treaty of Lisbon to finally take effect. In our case, it has only taken a few weeks - as Parliament had spent a long time making in-depth preparations for this event - for the new Rules of Procedure to be approved on this basis, so that once the treaty takes effect, we can immediately start working according to the new Rules of Procedure.
Rules of Procedure should be established according to a broad consensus. That is why we have mainly limited ourselves to those amendments which are directly related to the entry into force of the new treaty. Other proposals for amendments must be discussed in greater depth. We will have sufficient time to do so in this House. However, urgent matters must be addressed without delay.
In my view, it seems important that these amendments include new provisions on the simplified and the ordinary amendments to the treaty. From my point of view, it seems important to unanimously support amendment proposals which aim to improve cooperation with national parliaments. In other sections, we would like to go further, especially in cases such as our representation, namely the representation of the European Parliament, in COSAC, but this is something that can be discussed at a later date. For now, I welcome the broad consensus achieved and wish to particularly thank the rapporteurs.
on behalf of the ECR Group. - Mr President, I wish to express my concern that we have been prevented from debating the Brok amendment on implementation of the Members' Statute.
Elmar Brok proposed that responsibility be transferred from the Bureau, which meets in private, to the Parliament, which meets in public. I believe that our constituents have a right to know not only what we pay ourselves, but also the details of the allowances and benefits that we receive. I find it regrettable that you, Sir, as our President, think otherwise.
More disturbing is that, fearful of losing a vote or perhaps fearful of having a vote at all, you resort to a procedural device to prevent debate. That is undemocratic and, at a time when everyone talks about making the EU more transparent and closer to its citizens, this move smacks of hypocrisy. If the European Union is to increase transparency, we need to take action and not just mouth platitudes on the subject.
It is simply not acceptable to treat our constituents like mushrooms, to keep them in the dark and cover them with fertiliser. I can assure you, Sir, that this issue will not go away, and you will have to face a vote sooner or later.
I think it is a misunderstanding. Everything could be discussed. Nothing is closed from this point of view. The first example is our one-minute speeches. I must answer you immediately because nothing is closed but we must go from decision to decision, taking into account our rules in the European Parliament, nothing else. But you have very much opened this discussion.
on behalf of the ECR Group. - Mr President, can you explain why a vote on the Brok amendment was permitted in committee and carried, and yet ruled out of order in plenary?
If you would like to discuss it, I can discuss it with you straight after the sitting, but I do not want to disturb our discussion here in plenary.
(DE) Mr President, democracy needs a revolution. I am always saying that nowadays, and this time I am directing the comment at you in particular, Mr President. What is it that you are doing here? You are making the lives of people who share the European ideal but who, because of their fundamental principles, do not wish to belong to a political party, quite unnecessarily difficult and are thereby shooting yourself in the foot.
To what am I referring? I am referring to Article 192(1). The provision stipulating that the Groups may elect a coordinator has been pushed through via the back door, and unnoticed by many. Previously, Mr President, we always had the following addendum: 'the relevant provisions shall apply mutatis mutandis to Non-attached Members'. This interpretation no longer stands. I wrote a letter to you. Two months later, you responded and merely repeated the paragraph. Please read my letter again. Please understand that you are currently very close to letting a Parliament which, in principle, I support, degenerate into a two-tier Parliament. In view of your personal background, how can you do such a thing? Because we, as Non-attached Members, do not have the opportunity to obtain the relevant information in time and take an active part in making decisions concerning reports and similar matters. In this respect, the Rules of Procedure must be changed.
Furthermore, I would like to know why Mr Corbett, who was voted out by right-wing radicals precisely because he does these kinds of things, is allowed to sit in Plenary today, virtually in the role of a supervisor. This is a two-tier Parliament. We will be forced to file a complaint, although I would very much like to avoid this course of action.
Thank you. As you know, the matter which you have raised is still under discussion, and I would ask you not to jump to conclusions. We do want to resolve this matter, but, as you know, the Non-attached Group did not propose a candidate, and this is why it is not involved in some work. The group does not have a candidate who would be acceptable to all the Non-attached Members. However, we will find a solution to this problem.
The Conference of Presidents has decided that, on Wednesday during the vote on the Martin report, those parts of the report which are not related to the Lisbon Treaty will not be voted on, because they require broader discussion. This is because we want to be sure the vote will be held on Wednesday, and because we want to vote on those matters which are related to implementation of the Lisbon Treaty. This was decided by the Conference of Presidents, and we have to implement this decision.
Mr President, of course I understand and support your decision, but we do not want - and I think we have perhaps seen signs of this already - an unseemly wrangle on the floor of the House on Wednesday, when we come to vote on this important step forward for Parliament's Rules.
Could I ask you tomorrow to circulate to all the appropriate people those amendments you consider not to be 'Lisbon' - and, by analogy, those that are covered by the Lisbon Treaty - so that we can clarify that and have a very clear voting list for Wednesday, so that there is no dispute when we get to Wednesday.
I do, of course, intend to do this, and I will do so, but I also wanted to meet Mr Casini and several others, to show them the list first. I did also want to show the list to you personally, as rapporteur, but we still have not had the opportunity, because you were not here earlier. This is only a technical question and nothing more.
(ES) Mr President, I had the same concern as that expressed by the rapporteur. I think that in order for the vote to proceed properly on Wednesday, in the case of such an important report, we need to know in advance which amendments you consider to be inadmissible.
I therefore accept what you said, and we would like to have them tomorrow.
The parliamentary services were responsible for preparing the list, and I received it only two hours ago. It is, therefore, completely new, and I will show it to you right away.
(IT) Mr President, ladies and gentlemen, we shall of course respect your decisions, but it is my understanding that there are some reservations about certain amendments, namely that they do not directly relate to the Treaty of Lisbon.
I may be mistaken, but it seems to me that, until now, the Committee on Constitutional Affairs has had general powers to make proposals concerning regulatory amendments. It can do this if the amendments are suggested by a group of Members, or by individual Members, and also on its own initiative.
Therefore, the fact that the opportunity has been taken to make a few corrections, also with reference to other aspects, within the ambit of a wider reform of the Rules of Procedure under the Treaty of Lisbon cannot, in my view, be seen as unacceptable - all the more so since quite a few amendments would serve to reflect the spirit of the Treaty of Lisbon in the Rules of Procedure, sometimes through rules that are reproduced technically and materially in them, but much more often through reference to the spirit of the treaty. One need only think of the role of Parliament, which has been strengthened in relation to the Council, but which is also being strengthened by the Rules of Procedure where the internal relationships with institutions within Parliament itself are concerned. We shall, of course, respect your decisions, Mr President, but I felt it was necessary to make these observations.
(HU) Mr President, the debate currently going on also reflects the fact that the major reform currently being implemented in the history of the European Union and European Parliament is of such significance that we will presumably not be able to complete the task based on a single report. At the same time, I congratulate Mr Martin and Mr Corbett and those who have participated in this debate. However, there are still several issues awaiting future clarification from a legal perspective.
Let me quote just one example. I am pleased that Parliament has clearly had its say in support of the Charter of Fundamental Rights, which it unequivocally supports. However, we are well aware that in the particular case of the Charter of Fundamental Rights, several countries have requested a derogation, not to mention that this charter, too, contains issues and unresolved problems such as the question of language rights due to be debated tomorrow evening. So far, Europe's commissioners have actually said that these are not part of Community law.
Therefore, we certainly have to clarify very precisely, in view of the Treaty of Lisbon and the Charter of Fundamental Rights, precisely those aspects of Community law which the Commission and Parliament are entitled to respond to, because we can then avoid Commissioner Barrot or Leonard Orban saying in the future that important issues such as Slovakia's language law do not come under the Community's remit.
Mr President, I stand before you as a democrat. I stand before you as one who has a democratic mandate - a mandate similar to that held by everyone else that has been elected to this Parliament.
I also stand before you as one who comes from a country, or region, of the United Kingdom that has known much distress because of those who would seek to destroy democratic politics. Therefore, I come with high expectations of how democracy will be handled in this Parliament.
And yet, in my first mandate as a democratically elected Member of the European Parliament, I find that I have been excluded from coordinators' meetings, that I do not have a voice on the Conference of Presidents.
These issues are certainly the subject of talks - and I am certainly very glad to hear that you are trying to resolve these issues. But I would urge you, Mr President, to bring these issues to a conclusion very quickly, because it is important that the democratic mandate of this Parliament is respected. I would also urge you, Mr President, to meet those non-attached Members who are democrats and who wish to take this issue forward.
(DE) Mr President, I would like to congratulate Mr Martin on the content of this report, as these are issues on which we have reached an agreement and which must inevitably be addressed. However, it must also be said that, thanks to the Treaty of Lisbon, the European Parliament has become a fully democratic parliament, with equal rights. It is also the time for Parliament to recall who the cornerstones of this Parliament are, namely the individual MEPs, parliamentary committees and political groups.
In my view, there are too many signs that decisions are made by the Conference of Presidents and the Bureau. I have also noticed many signs pointing to a desire to prevent the committees from working directly, and on their own initiative, with the committees of the national parliaments, and instead make jumping through bureaucratic hoops part of the process.
I have noticed that the meetings of the chairmen of the committees of the national parliaments are attended by vice-chairmen, rather than the chairmen, of European Parliament committees. With respect to the rights of MEPs, if a committee submits proposals for a decision in Plenary, it is not for the Parliamentary Services, or any other bodies, to decide whether these proposals are right or wrong. It is something that should be decided by the MEPs themselves. If the proposals are bad, they will not be supported by the majority.
Clearly, there is a fear that MEPs will be required to make decisions that are harmful to their careers, and should therefore be protected from themselves. This is the only way in which I can interpret proposals that clearly aim to restrict the rights of Parliament and of individual MEPs. I have a feeling that the Empire is striking back.
(IT) Mr President, ladies and gentlemen, by adopting the Martin report, the European Parliament has accomplished what was an unavoidable task, given the imminent entry into force of the Treaty of Lisbon. It has done this with an accurate and precise text that incorporates into our Rules of Procedure the important changes introduced by a new treaty concerning the increased role of the European Parliament in terms of legislative procedure, of budgetary procedure and of the European Union's overall institutional balance.
Of these innovations, I am pleased to mention those that relate to the procedures for revising the treaties and to Parliament's role in submitting proposals, as well as the changes relating to the role of national parliaments which confer a special responsibility on Parliament: to be able to make this enhanced role a source of democratic legitimacy for European integration, rather than a bureaucratic obstacle.
The President made a good decision in resolving the issue of those amendments that are not directly relevant to the task assigned to this report, since there will be time later to address in a more consistent and systematic fashion the issue of whether to carry out a more comprehensive review of our Rules of Procedure.
The fact remains that, while there are elements that can be eliminated from the work carried out by the Committee on Constitutional Affairs, there are other elements that can usefully be added. I refer to the importance of the amendment that emphasises how the question of observers must be addressed, bearing in mind that these observers must be chosen from among the main candidates who were not elected in the European Parliament elections.
(PT) Mr President, I would like to begin by congratulating the rapporteurs, particularly Mr Martin and Mr Corbett, and by saying that, as a member of the Group of the European People's Party (Christian Democrats), my primary concern is with the proposed amendments to the Rules of Procedure.
I would like to highlight what seems to me to be the crucial item, and one that has not yet been mentioned here this evening: the item about national parliaments.
The fact that Parliament has become stronger in terms of democracy is clearly due to these Rules of Procedure and the Treaty of Lisbon, yet European democracy is also the result of the bond between national parliaments.
What this proposal on the Rules of Procedure seeks to do is to legally create these two instances of legitimate democracy, and so consolidate democracy. On the one hand, there is the democracy that arises from the instruments of the European Parliament, its instruments of control and its legislative role, and, on the other hand, there is the democratic collaboration among national parliaments through other instruments.
That is why I am completely in favour of the proposals. I do not agree with Mr Duff when he says that we should delay forming relationships with national parliaments until a later stage. I think that we can proceed now, in the light of the Treaty of Lisbon, and that it is very important that we do so.
I would also like to say that I support the proposal of my colleagues, Mr Szájer and Mr Brok, with regard to representation in the Conference of Community and European Affairs Committees of Parliaments of the European Union (COSAC) and, finally, that I am completely in agreement with the comments made by my colleague Mr Brok and other Members on the pre-eminence of Parliament and its Members in matters concerning Parliament services.
(IT) Mr President, ladies and gentlemen, a true change in the nature of our institutions, of the European institutions, is certainly taking place. The proper functioning of the Community machine in the near future depends on our political skill and our capacity to equip ourselves in the shortest possible time with legislative instruments within Parliament as an institution: instruments that will enable us to exploit the huge range of opportunities offered by the Treaty of Lisbon.
Precisely for this reason, I believe that what is truly at stake is, paradoxically, a strengthening of the federal dimension as well as the subsidiary dimension of the European Union. This is decisive for our future, all the more so since we have not taken sufficient account, in this phase, of citizens as individuals, that is to say as the raison d'être of politics.
Let me explain what I mean. The level of harmonisation that we have reached can be described as satisfactory; Europe counts for a lot in the lives of our citizens. Nevertheless, often the European Union and the Member States, instead of putting the individual, the family and everyone else at the centre of politics, have exploited subsidiarity in order to promote the institutions' interests.
For this reason, safeguarding the principle of subsidiarity, as expressed in the Charter of Fundamental Rights of the European Union, is more crucial than ever. We need a monitoring system that will ensure that the legislative proposals submitted to Parliament are actually evaluated, especially as far as respect for this principle of subsidiarity is concerned. This would be a true starting point for institutions that safeguard, not control, citizens' lives.
(ES) Mr President, I would like to return to the subject of the admissibility of amendments, which you referred to before.
Pursuant to Rule 157(3), it is up to you, but I would ask you, Mr President, to take into account the wise words of the Chairman of the Committee on Constitutional Affairs, Mr Casini. I do not think it can be left in the hands of the Parliament's services to determine which amendments relate to the Treaty of Lisbon and which do not. Moreover, this House has the sovereign right to decide whether or not an amendment is necessary, at this time when, as everyone has said, a new phase is beginning.
Mr President, I would ask you, therefore, to use the considerable power granted to you under the Rules of Procedure in moderation, and with your usual prudence. May you make the right decision, and may we all see it.
rapporteur. - Mr President, my thanks to all those colleagues who have spoken in this debate. I also want to follow up on the point made by Mr Méndez de Vigo.
Mr Casini has been very wise, as he often is on these matters, in that there are amendments which have absolutely nothing to do with Lisbon, and it is very clear they have nothing to do with Lisbon. While I could have lived with some of them being voted through this Parliament, it is perhaps fairer that we have a separate full and frank discussion on these matters before we come to vote on them.
I want to make it clear, at the same time, that nothing stops Members from bringing forward proposals, for example of the type Mr Fox talked about, which would strip the Bureau of some of its powers in terms of the implementation of the Members' Statute. I do not agree with that, but nothing stops Members from bringing the issue forward in the future for debate in this House.
Other amendments, such as the role of the national parliaments, might not strictly be Lisbon amendments, but Mr Casini is absolutely right that they are related to the spirit of implementing Lisbon, because our relationship with national parliaments changes as a result of the Lisbon Treaty.
I would ask you therefore in your wisdom to rule that these amendments are admissible, but that those concerning the function of the Bureau - the number of vice-chairs for committees and so on - are clearly not matters relating to Lisbon and should not be voted on this week.
The debate is closed.
The vote will take place on Wednesday, 25 November 2009.